EXHIBIT 99.2 Consolidated Financial Statements of NULOCH RESOURCES INC. Periods ended March 31, 2011 and 2010 NULOCH RESOURCES INC. Consolidated Balance Sheets (Thousands, unaudited; Canadian dollars) March 31, December 31, As at Assets Current assets: Cash and cash equivalents (note 3) $ $ Accounts receivable Prepaid expenses and other assets Property and equipment (note 4) Future income taxes (note 7) $ $ Liabilities and Shareholders' Equity Current liabilities: Accounts payable and accrued liabilities $ $ Bank loan (note 6) - Asset retirement obligations (note 5) Shareholders' equity: Share capital (note 8) Contributed surplus (note 8(c)) Cumulative translation adjustment ) ) Deficit ) ) Commitments (note 10) Subsequent event (note 6, 8 and 13) $ $ See accompanying notes to the consolidated financial statements 2 NULOCH RESOURCES INC. Consolidated Statements of Operations and Retained Earnings (Deficit) Three months ended March 31, 2011 and 2010 (Thousands, except per share amounts, unaudited; Canadian dollars) Revenue Petroleum and natural gas $ $ Royalties ) ) Interest and other income 19 - Expenses Operating General and administrative (note 4) Share based compensation (note 8(b)) Interest 33 60 Depletion and depreciation Asset retirement accretion 27 25 Loss before income taxes ) ) Future income taxes reduction Net loss ) ) (Deficit) retained earnings, beginning of period ) (Deficit) retained earnings, end of period $ ) $ See accompanying notes to the consolidated financial statements 3 NULOCH RESOURCES INC. Consolidated Statements of Cash Flows Three months ended March 31, 2011 and 2010 (Thousands, unaudited; Canadian dollars) Cash provided by (used in): Operating: Net loss $ ) $ ) Items not involving cash: Depletion and depreciation Asset retirement accretion 27 25 Share based compensation Future income taxes reduction ) ) Asset retirement expenditures ) - Change in non-cash operating working capital ) Financing: Issue of share capital, net of issue costs - Increase in bank loan - Change in non-cash financing working capital (9
